Name: Commission Regulation (EEC) No 2497/89 of 14 August 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 8 . 89 Official Journal of the European Communities No L 240/7 COMMISSION REGULATION (EEC) No 2497/89 of 14 August 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1989. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. 0 OJ No L 355, 17. 12. 1987, p. 19 . No L 240/8 Official Journal of the European Communities 17. 8 . 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECP Bfrs/Lfrs Dkr DM FF Dr £ Irl 1 Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 32,34 1 404 260,78 67,10 226,78 = 5 787 25,13 48 286 75,66 21,86 1.30 0703 10 19 Onions (other than sets) 14,45 627 116,53 29,99 101,34 2 586 11,23 21 578 33,81 9,77 1.40 0703 20 00 Garlic 164,08 7124 1 322,85 340,42 1 150,38 29 356 127,51 244 943 383,82 110,91 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 130 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 1.100 ex 0704 90 90 Chinese cabbage 64,47 2 795 518,82 133,51 453,22 11 544 49,93 96 891 150,55 43,58 1.110 0705 11 10 070511 90 Cabbage lettuce (head lettuce) 45,29 1 966 365,15 93,96 317,54 8 103 35,19 67 613 105,94 30,61 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 11 0707 00 19 Cucumbers 30,79 1 333 247,80 63,67 216,23 5 486 23,94 46 071 71,77 21,04 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 236,46 10 238 1 902,64 488,93 1 660,24 42122 183,84 353 735 551,08 161,60 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 43,93 1 907 354,23 91,16 308,05 7 861 34,14 65 591 102,78 29,70 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1 201 223,34 57,40 194,90 4 936 21,50 41 657 64,63 18,73 1.200 IlAsparagus : IIll ||IIllII\\\\ 1.200.1 ex 0709 20 00  green 558,59 24 253 4 503,41 1 158,91 3 916,28 99 937 434,1 1 833 865 1 306,65 377,57 1.200.2 ex 0709 20 00  other 416,48 18 032 3 351,18 861,16 2924,23 74 190 323,80 623 043 970,64 284,64 1.210 0709 30 00 Aubergines (egg-plants) 58,30 2 531 470,03 120,96 408,75 10 430 45,30 87 033 136,37 39,40 1.220 ex 0709 40 00 Celery stalks and leaves 77,08 3 352 622,48 160,10 542,19 13 843 60,04 115 188 180,59 51,48 1.230 0709 51 30 Chantarelles 700,33 30 407 5 646,06 1 452,96 4 909,95 125 294 544,25 1 045 440 1 638,18 473,38 1.240 0709/60 10 Sweet peppers 57,51 2 497 463,65 119,31 403,20 10 289 44,69 85851 134,52 38,87 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 50,85 2 204 409,24 105,31 357,49 9 106 39,38 76 426 118,75 34,37 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 110,57 4 800 891,44 229,40 775,22 19 782 85,93 165 062 258,64 74,74 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 24,06 1 044 194,02 49,93 168,73 4305 18,70 35 926 56,29 16,26 2.30 ex 0804 30 00 Pineapples, fresh 48,77 2 117 393,21 101,19 341,94 8 725 37,90 72 808 1 14,08 32,96 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 115,84 5 029 933,94 240,34 812,18 20 725 90,02 172 932 270,98 78,30 2.50 ex 0804 50 00 Guavas and mangoes, fresh 125,57 ; 5 452 1 012,42 260,53 880,42 22 467 97,59 187 463 293,75 84,88 2.60 Sweet oranges, fresh : \ ll\ Il 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 30,08 1 308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 17. 8 . 89 Official Journal of the European Communities No L 240/9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 080510 15 0805 10 25 080510 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 080710 10 ex 080710 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 11 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamiins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh : -  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 48,63 32,89 64,11 53,53 101,79 61,41 51,85 135,79 47,29 67,53 64,04 17,48 37.03 59,14 52,61 40,17 60.04 135,01 29,14 68,11 66,23 118,75 154,65 210,82 64,94 311,41 467,67 2111 1 428 2 788 2 324 4 436 2 666 2 251 5 895 2 053 2 932 2 780 759 1 608 2 568 2 284 1 744 2 607 5 861 1 265 2 962 2 875 5 141 6 714 9 153 2 834 13 539 20 305 392.13 265,16 517,76 431,63 825,47 495,16 418,01 1 094,76 381,27 544,47 516,33 140,99 298,58 476,82 424.14 323,90 484,09 1 088,44 234,94 550,06 534,00 955,54 1 246,82 1 699,69 523,88 2 517,54 3 770,39 100,91 68,23 133,17 111,07 211,93 127,42 107,57 281,72 98,11 140,11 132,87 36,28 76,83 122,70 109,14 83,35 124,57 280,10 60,46 141,48 137,42 245,54 320,85 437,40 135,38 646,42 970,28 341,00 230.59 450,98 375,35 717,63 430.60 . 363,51 952,02 331,56 473,48 449,02 122.61 259,65 414,65 368,84 281,67 420,97 946,54 204,31 479,11 464,38 833,80 1 084,26 1 478,09 461,76 2 193,76 3 278,82 8 701 5 884 11 514 9 578 18 004 10 988 9 276 24 294 8 460 12 082 11 458 3128 6 625 10 581 9 412 7 187 10 742 24 154 5 213 12 232 11 850 21 154 27 668 37 718 11 235 55 447 83 670 37,80 25,56 49,94 41,60 79,24 47,73 40,29 105,53 36,75 52,48 49.77 13.59 28.78 45,96 40,88 31,22 46,66 104,92 22,64 53,05 51,47 92,32 120,18 163,84 50.60 241,79 363,45 72 608 49 098 95 810 79 922 154 451 91 685 77 401 202 708 70 597 100 815 95 606 26106 55 286 88 290 78 535 59 974 89 635 201 540 43 503 101 787 98 877 177 651 230 864 314 720 99 388 469 011 698 136 113,77 76,93 150,21 125,23 238,90 143,67 121,28 317,64 110,62 157,97 149,81 40,90 86,63 138,34 123,06 93,97 140,45 315,80 68,16 159,58 154,93 276,76 361,76 493,16 152,79 728,32 1 093,96 32,87 22,23 42.81 36,18 66,49 41.51 35,04 91,78 31.96 45,65 43,29 11.82 25,03 39.97 35,56 27.15 40,58 91,25 19,69 45,49 44,77 81.16 104,53 142,50 41.52 207,24 316,12